Case 1:19-cv-00455-DME-MEH Document 1-1 Filed 02/15/19 USDC Colorado Page 1 of 1




                           PLAINTIFF'S CERTIFICATION OF SECURITIES
                               FRAUD CLASS ACTION COMPLAINT

   I, Gene Segalis, hereby certify that the following is true and correct to the best of my
   knowledge, information and belief:

      1. I have reviewed the complaint regarding Molson Coors Brewing Co. (the "Company")
         and authorize its filing on my behalf.

      2. I did not purchase the securities which are the subject of the complaint at the direction of
         counsel, or in order to participate in any private action arising under the federal
         securities laws.

      3. My transactions in the Company's securities during the Class Period are as follows:

    Date                     Transaction Type         Quantity of Shares       Price Per Share
                             (Buy/Sell)
    July 7, 2017             Buy                      1330                     89.595

      4. I am willing to serve as a representative party on behalf of the class in this action,
         including providing testimony at deposition and trial, if necessary.

      5. During the three-year period preceding the date of my signing this Certification, I have
         never sought to be appointed nor have I ever been appointed as lead plaintiff or class
         representative in any class action arising under the securities laws of the United States.

      6. I will not accept any payment for serving as a representative party on behalf of the Class
         beyond my pro rata share of any possible recovery, except for an award, as ordered or
         approved by the court, for reasonable costs and expenses (including lost wages) directly
         relating to my representation of the Class.



   I certify under penalty of perjury that the foregoing is true and correct. Executed on
 02/12/2019                                      LISLE
   _______________ at the City/Town/Village of ______________                 IL
                                                              in the State of ________.



   _______________________________
         Gene Segalis




                                                                  Doc ID: d8150e824f50578aeb22679eb04f2334a1e3b004
